IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 01-10957
                        Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

JEROME MACK HARDY,

                                         Defendant-Appellant.

                       --------------------
           Appeal from the United States District Court
                for the Northern District of Texas
                    USDC No. 3:00-CR-443-ALL-D
                       --------------------
                          April 11, 2002

Before SMITH, DeMOSS, and PARKER, Circuit Judges.

PER CURIAM:*

     Jerome Mack Hardy appeals his conviction and sentence for

being a felon in possession of a firearm, in violation of 18

U.S.C. § 922(g).   He first argues that the district court erred

in sentencing him to the highest end of the applicable guidelines

range.   This argument fails because there is no authority by

which a defendant may challenge where his sentence falls within a

properly calculated guidelines range.   See United States v. Pena,

125 F.3d 285, 286 (5th Cir. 1997); United States v. O’Banion, 943



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 01-10957
                                  -2-

F.2d 1422, 1431 (5th Cir. 1991); see also United States v. Byrd,

263 F.3d 705, 707 (7th Cir. 2001).

     Hardy next argues that the evidence was insufficient to

sustain his conviction.    Three elements are required to prove an

offense under 18 U.S.C. § 922(g)(1): “(1) that the defendant had

previously been convicted of a felony; (2) that he possessed a

firearm; and (3) that the firearm traveled in or affected

interstate commerce.”     United States v. Gresham, 118 F.3d 258,

265 (5th Cir. 1997).    Hardy challenges the third element, arguing

essentially that 18 U.S.C. § 922(g)(1) cannot constitutionally be

construed to cover the intrastate possession of a handgun merely

because it traveled across state lines at some unspecified point

in the past.    As he concedes,** however, this argument is

foreclosed by United States v. Daugherty, 264 F.3d 513, 518 (5th

Cir. 2001), cert. denied, 122 S. Ct. 1113 (2002).

     Hardy has not demonstrated any error in the district court’s

judgment.    Accordingly, that judgment is AFFIRMED.




     **
          Hardy seeks to preserve the issue for Supreme Court
review.